DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-3, drawn to a system for preparing aromatics from syngases.
Group II, claims 4-16, drawn to a process for preparing aromatics from syngases.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of the system recited claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of CN 104326859 (see attached English translation; hereinafter “CN ‘859”), in view of CN 104557415 (see attached English translation; hereinafter “CN ‘415”). In particular, CN ‘859 discloses a system (see Fig. 3 and its corresponding description on pg. 4) comprising a syngas purification unit (1, Fig. 3), a syngas conversion unit (2), a syngas-to-aromatics unit (4 and 5), a three-phase separation unit (6), a liquefied-gas separation unit (7), a dry-gas separation unit (8), and a dry-gas conversion unit (9),
wherein the syngas purification unit (1), the syngas conversion unit (2), the syngas-to-aromatics unit (4 and 5), and the three-phase separation unit (6) are sequentially connected;
the gas-liquid separation unit is connected to the liquefied-gas separation unit (7) and the oil-water separation unit, respectively;
the liquefied-gas separation unit (7) is connected to the dry-gas separation unit (8);

the dry-gas conversion unit (9) is connected to the syngas-to-aromatics unit (4 and 5). 
It is noted that the three-phase separation unit (6), which separates the aromatization effluent into a gas phase, an aqueous phase, and an oil phase containing aromatics, corresponds to the combination of “a gas-liquid separation unit” and “an oil-water separation unit” of claim 1. CN ‘859 is silent on the components of the three-phase separator unit (6) used in the process and, thus, does not explicitly disclose that the three-phase separator comprises a gas-liquid separation unit and an oil-water separation unit, connected to each other. However, CN ‘415 teaches separating an aromatization effluent in a knockout tower (3, Fig. 3) into a gas phase comprising C1-C5 and a liquid phase comprising C6+ aromatics (BTX) and water, wherein the liquid phase is further separated in a water-and-oil separator 6 into BTX aromatics 9 and water 10 (pg. 3). Therefore, it would have been obvious to one of ordinary skill in the art to modify CN ‘859 by using a knockout tower (i.e. a gas-liquid separation unit) and a water-and-oil separator, as taught by CN ‘415, to operate the three-phase separation of the aromatization effluent in CN ‘859, because this involves application of a known separation method/apparatus for separating an aromatization effluent in a known process to yield predictable results.  
The examiner called the representative’s number (612-455-3800) on 03/12/2021 to request an oral election to the above restriction requirement, but was not able to reach the representative.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not 
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON Y CHONG whose telephone number is (571)431-0694.  The examiner can normally be reached on Monday-Friday 9:30pm-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON Y CHONG/Examiner, Art Unit 1772                                                                                                                                                                                                        


/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772